DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 1 and 4 can be found in Applicant’s specification at P22-25. Support for the addition of claims 15 and 16 can be found in P25, and P22-24.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 02/15/2022, with respect to the objection of claim 4 has been fully considered. The objection of claim 4 has been withdrawn in light of the amendments to claim 4.

Applicant’s arguments, see Remarks Page 5-6, filed 02/15/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 112 have been fully considered. The rejections under 35 U.S.C. 112 have been withdrawn in light of the amendments to the claims.

Applicant’s arguments with respect to claims 1-10 have been considered but are moot due to the amendment to the claims.


Claim Status
Claims 1-16 are currently pending.
Claims 1 and 4 have been amended.
Claims 15 and 16 have been added.
Claims 11- 14 stand withdrawn. 
Claims 1-10 and 15-16 have been examined on the merits in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should state in line 6 “wherein both the first electrode layer and the second electrode layer have…”
Appropriate correction is required.


Claim Rejections - 35 USC § 102

Claims 1, 5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (A new symmetric solid-oxide fuel cell with La0.8Sr0.2Sc0.2Mn0.8O3-δ perovskite oxide as both the anode and cathode).
Regarding claim 1, Zheng discloses a fuel cell comprising: a solid oxide electrolyte layer having oxygen ion conductivity (                        
                            
                                
                                    (
                                    
                                        
                                            S
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            3
                                        
                                    
                                    )
                                
                                
                                    0.1
                                
                            
                            
                                
                                    (
                                    
                                        
                                            Z
                                            r
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    0.9
                                
                            
                        
                     (ScSZ) electrolyte); a first electrode layer (cathode) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (anode) that is provided on a second face of the solid oxide electrolyte layer, wherein both the first electrode and the second electrode have an identical main component, which is an identical composition, of a material having oxygen ion conductivity, and an identical                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.2
                                
                            
                            
                                
                                    S
                                    c
                                
                                
                                    0.2
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    0.8
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     (LSSM) perovskite oxide, LSSM is a perovskite oxide that shows great electron conductivity therefore it can be said that Zheng discloses an identical main component, which is an identical composition, of a material having oxygen ion conductivity, and an identical main component, which is an identical composition, of a material having electron conductivity, Abstract, page 1167 / column 2, page 1174 / column 2). 

Regarding claim 5, Zheng discloses wherein the first electrode layer and the second electrode layer have a thickness of 50 µm or less (30 µm, page 1167 / column 2).

Regarding claim 16, Zheng discloses wherein the main component of the material having oxygen ion conductivity and the main component of the material having electron conductivity of the first electrode layer and the second electrode layer are a same ceramic, or the main component of the material having oxygen ion conductivity of the first electrode layer and the second electrode layer is a first ceramic, whereas the main component of the material having electron conductivity of the first electrode layer and the second electrode layer is a second ceramic (both the anode and cathode are made of                         
                            
                                
                                    L
                                    a
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.2
                                
                            
                            
                                
                                    S
                                    c
                                
                                
                                    0.2
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    0.8
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     (LSSM) perovskite oxide).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badding et al (US 20010044043 A1).
claim 1, Badding discloses a fuel cell (solid oxide fuel cell - SOFC) comprising: a solid oxide electrolyte layer having oxygen ion conductivity (thin electrolyte sheet, P39); a first electrode layer (positive air electrode - cathode) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (negative fuel electrode - anode) that is provided on a second face of the solid oxide electrolyte layer, wherein both the first electrode and the second electrode have an identical main component, which is an identical composition, of a material having oxygen ion conductivity, and an identical main component, which is an identical composition, of a material having electron conductivity (“the positive air electrode (cathode) and negative fuel electrode (anode) are composed of similar electronically conductive metal phases and stabilizing ceramic phases”, Abstract, “The positive and negative electrodes are symmetric in that they are composite electrodes of similar base composition, with similar physical and thermal properties. They both comprise a conductive metal phase, typically a silver alloy, and a ceramic phase for improved electrode stability at high temperatures”, P12). 

Regarding claim 3, Badding discloses wherein the main component of the material having electron conductivity is a metal (silver alloy, Abstract, P12, 23).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Badding et al (US 20010044043 A1).
Regarding claim 2, Badding discloses wherein the main component of the material having oxygen ion conductivity is scandia yttria stabilized zirconium oxide (“Preferred ceramic 
Further, it would have been obvious for one of ordinary skill in the art to choose from the list disclosed by Badding P38 the main component of the material having oxygen ion conductivity to be scandia yttria stabilized zirconium oxide because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badding et al (US 20010044043 A1) as applied to claim 1,  in view of Ying et al (US 20060280998 A1).
Regarding claim 4, Badding does not disclose wherein the main component of the material having electron conductivity is LaCrO3 in which Sr is doped or SrTiO3 in which La is doped, as Badding discloses the main component of the material having electron conductivity is a silver alloy (P12). 
In a similar field of endeavor, Ying teaches La-doped SrTiO3 has a high electronic conductivity when sintered in hydrogen ([0105]). Ying teaches it can be used as an anode material ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ying within the fuel cell of Badding and substituted silver alloy of Badding to be La-doped SrTiO3 or selected the main component of the material having electron conductivity to be La-doped SrTiO3, as taught by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP § 2143, B) and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
While Ying does not disclose the La-doped SrTiO3 to be used in a cathode, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D). Therefore, one of ordinary skill in the art would also choose to substitute/select the silver alloy of the second electrode layer to be La-doped SrTiO3 with the expectation the second electrode layer could achieve a high electronic conductivity because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, B) and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Badding et al (US 20010044043 A1).
Regarding claim 5, Badding discloses wherein the first electrode layer and the second electrode layer have a thickness of 20 µm or less (“Electrodes less than around 20 microns in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Badding et al (US 20010044043 A1) in view of Seabaugh et al (US 20060113034 A1).
Regarding claim 15, Badding does not disclose wherein the main component of the material having electron conductivity is LaCrO3 in which Sr is doped.
In the same field of endeavor, Seabaugh teaches an analogous fuel cell (P2, 13-14, 42) including an anode and cathode (P42, 65). Seabaugh teaches the anode or cathode may be formed by impregnating a porous support structure of a wafer with an aqueous solution containing an electronically conductive material, such as a catalytic metal, and/or a second ceramic material, or precursor thereof (P65). Seabaugh teaches preferred second ceramic materials include Sr-doped LaCrO3 (P65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the main component of the material having electron conductivity to be LaCrO3 in which Sr is doped, given that Seabaugh teaches it is a material that can be used in an anode or cathode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 1-2, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Badding et al (US 20010044043 A1).
Regarding claims 1 and 10, Warrier discloses a fuel cell stack (solid oxide fuel cell stack assembly in Fig. 1) comprising a plurality of fuel cells (12 in Fig. 1) that are stacked through a separator of a metal (separator plate 24 in Fig. 1, “The interconnect of the present invention advantageously allows for the use of higher thermal expansion oxidation resistant metals or alloys for the separator plate” [0017], [0034], [0038]-[0040]). Warrier discloses the fuel cells comprising a solid oxide electrolyte layer (electrolyte 16 in Fig. 1); a first electrode layer (cathode layer 18 in Fig. 1) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (anode layer 20 in Fig. 1) that is provided on a second face of the solid oxide electrolyte layer ([0039]). 
Warrier is silent to the material of the solid oxide electrolyte layer, first electrode layer, and second electrode layer, and does not disclose wherein both the first electrode layer and the second electrode layer have an identical main component, which is an identical composition, of a material having oxygen ion conductivity, and an identical main component, which is an identical composition, of a material having electron conductivity

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solid oxide electrolyte layer, first electrode layer, and second electrode layer of Warrier to have an identical main component, which is an identical composition, of a material having oxygen ion conductivity, and an identical main component, which is an identical composition, of a material having electron conductivity, given that Badding teaches it allows for improved electrode stability at high temperatures.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claims 2, modified Warrier does not meet the limitation wherein the main component of the material having oxygen ion conductivity is scandia yttria stabilized zirconium oxide .
Badding teaches wherein the main component of the material having oxygen ion conductivity is scandia yttria stabilized zirconium oxide (“Preferred ceramic phase materials include alumina fibers as well as the partially stabilized zirconias, stabilized zirconias, and metal bismuthates. The zirconias are stabilized with one or more oxides of elements selected from the group consisting of Y, Ce, Ca, Mg, Sc, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, In, Ti, Sn, Nb, Ta, Mo, and W”, P28).
Therefore, it would have been obvious for one of ordinary skill in the art to choose from the list disclosed by Badding P38 the main component of the material having oxygen ion conductivity of modified Warrier to be scandia yttria stabilized zirconium oxide because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 6, Warrier further discloses a first metal porous layer (cathode-side interconnect 30 in Fig. 1) that is provided on a face of the first electrode layer which is opposite to the solid oxide electrolyte layer; and a second metal porous layer (anode-side interconnect 32 

Regarding claim 7, modified Warrier meets the limitations of claim 6 as set forth above. Warrier further discloses wherein the first metal porous layer and the second metal porous layer have a structure including a metal porous part and a gas passage (see annotated Warrier Fig. 2 below).

    PNG
    media_image1.png
    535
    688
    media_image1.png
    Greyscale

Annotated Warrier Fig. 2

claim 9, Warrier further discloses the first metal porous layer and the second metal porous layer define a superstructure wherein peaks (38, 42 in Fig. 2) of the layers define a superstructure amplitude of between 0.1 mm and 50 mm (100 µm to 50,000 µm, superstructure amplitude being drawn to the thickness of the layer, [0061]). Warrier’s range of 100 µm to 50,000 µm overlaps the claimed range of 50 µm to 150 µm,  and it would be obvious for one of ordinary skill in the art to select a thickness of the first metal porous layer and the second metal porous layer within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Badding et al (US 20010044043 A1) as applied to claim 1, and further in view of Ying et al (US 20060280998 A1).
Regarding claim 4, modified Warrier does not disclose wherein the main component of the material having electron conductivity is LaCrO3 in which Sr is doped or SrTiO3 in which La is doped. 
In a similar field of endeavor, Ying teaches La-doped SrTiO3 has a high electronic conductivity when sintered in hydrogen ([0105]). Ying teaches it can be used as an anode material ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ying within the fuel cell of modified Warrier and selected the material having electron conductivity to be La-doped SrTiO3, In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
While Ying does not disclose the La-doped SrTiO3 to be used in a cathode, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D). Therefore, one of ordinary skill in the art would also choose to select the silver alloy of the second electrode layer to be La-doped SrTiO3 with the expectation the second electrode layer could achieve a high electronic conductivity because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Badding et al (US 20010044043 A1) as applied to claim 7, and further in view of Miyamoto et al (US 20190044159 A1).
Regarding claim 8, modified Warrier does not meet the limitation wherein a porosity of the metal porous part is 30 % or more and 70 % or less.

While Miyamoto does not explicitly teach the claimed range of a porosity of a porous metal body is 30 % or more and 70 % or less, the claimed range overlaps the range taught by Miyamoto, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Miyamoto within the fuel cell of modified Warrier and provided the metal porous part of the first metal porous layer and the second metal porous layer to have a porosity within the claimed range with the expectation a reduction in pressure drop and an increase in the gas diffusibility would occur.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Badding et al (US 20010044043 A1) as applied to claim 1, and further in view of Seabaugh et al (US 20060113034 A1).
claim 15, modified Warrier does not disclose wherein the main component of the material having electron conductivity is LaCrO3 in which Sr is doped.
In the same field of endeavor, Seabaugh teaches an analogous fuel cell (P2, 13-14, 42) including an anode and cathode (P42, 65). Seabaugh teaches the anode or cathode may be formed by impregnating a porous support structure of a wafer with an aqueous solution containing an electronically conductive material, such as a catalytic metal, and/or a second ceramic material, or precursor thereof (P65). Seabaugh teaches preferred second ceramic materials include Sr-doped LaCrO3 (P65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the main component of the material having electron conductivity to be LaCrO3 in which Sr is doped, given that Seabaugh teaches it is a material that can be used in an anode or cathode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Isenberg et al (US 4598467 A)
Isenberg teaches an interconnect material must be electrically conductive in both an oxidant and fuel environment, and a preferred interconnection material can be lanthanum chromite doped with strontium.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729